Per Curiam.

The eighteenth rule of this court requires that exceptions to reports should be filed thirty days before the term, at which they may be acted upon; but, notwithstanding this, the rule will not be so construed as, at any time, to preclude a party from the benefit of exceptions; but the hearing of the cause is not to be delayed on that account; nor, unless the exceptions are filed within the time prescribed by the rule, and good cause be shown.
The exceptions may now be filed; and the. entry so amended, as to let it appear they have been overruled; the court not perceiving in them any reasonable objection to the decree as it now stands.